Citation Nr: 1715022	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-12 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for left shoulder residuals of trauma and surgery with limited ROM and degenerative disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In April 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal regarding entitlement to service connection for his left shoulder residuals of trauma and surgery with limited ROM and degenerative disease.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal on the issue of entitlement to service connection for left shoulder residuals of trauma and surgery with limited ROM and degenerative disease is met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2014). Withdrawal may be made by the appellant or by an authorized representative. 38 C.F.R. § 20.204(c).

In an April 2017 Statement in Support of Claim, the Veteran withdrew his appeal regarding service connection for his left shoulder. In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter. Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the claim must be dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for left shoulder residuals of trauma and surgery with limited ROM and degenerative disease is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


